                                 IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE MIDDLE DISTRICT OF TENNESSEE

                                                                  )
             In re:                                               )   Chapter 11
                                                                  )
             Dura Automotive Systems, LLC, et. al.,1              )   Case No. 19-06741
                                                                  )   Judge Mashburn
                                               Debtors.           )
                                                                  )   Joint Administration Requested

                 NOTICE OF MOTION TO TRANSFER THESE CHAPTER 11 CASES TO THE
                UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE

                  PLEASE TAKE NOTICE that, on March 11, 2018, Lynn Tilton, in her former capacity
         as their sole director, caused Zohar III, Corp., Zohar II 2005-1, Corp., Zohar CDO 2003-1, Corp.,
         Zohar III, Limited (“Zohar III”), Zohar II 2005-1, Limited (“Zohar II”), and Zohar CDO 2003-1,
         Limited (collectively, the “Zohar Debtors”) to file voluntary petitions for relief under Chapter 11
         of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), in the
         United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                           The Zohar Debtors have substantial interests in the above-captioned affiliated
                            debtors and debtors-in-possession (collectively the “Dura Debtors”), and hold
                            approximately $105 million principal amount of secured term loan indebtedness
                            (out of an asserted aggregate prepetition indebtedness of $130 million) and have an
                            indirect interest in the majority of the equity in the Dura Debtors, rendering them
                            (among other bases) affiliates of the Zohar Debtors.

                           Pursuant to a settlement agreement (the “Settlement Agreement”) approved by the
                            Delaware Bankruptcy Court on May 21, 2018,2 the Zohar Debtors, entities
                            affiliated with Lynn Tilton (the control person for the Dura Debtors), and certain of
                            the Zohar Debtors’ creditors, entered into a Settlement Agreement that provides for
                            a “Monetization Process,” to be conducted jointly by Ms. Tilton and the Zohar
                            Debtors’ Chief Restructuring Officer (acting at the direction of the Zohar Debtors’
                            Independent Director, the Hon. (Ret.) Joseph J. Farnan, Jr.), to sell various
                            “Portfolio Companies” in which the Zohar Debtors have an interest, including the



         1
           The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
         identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems, LLC
         (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura Operating, LLC
         (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780 Pond Run, Auburn Hills,
         Michigan 48326.
         2
           The Zohar Debtors’ Chapter 11 cases were subsequently reassigned to the Honorable Karen B. Owens. Further,
         following the resignation of the Judge Gross as the Mediator under the Settlement Agreement, Judge Sontchi was
         appointed as Mediator with the consent of all parties to the Settlement Agreement.
01:25438257.5

         4829-8374-6474.3
        Case 3:19-bk-06741            Doc 16      Filed 10/17/19 Entered 10/17/19 11:55:15                     Desc Main
                                                  Document     Page 1 of 4
                   Dura Debtors, through sales or refinancings ultimately subject to approval by the
                   Delaware Bankruptcy Court.

                  Less than three weeks ago, on September 27, the Delaware Bankruptcy Court
                   affirmed that the joint Monetization Process for the Group A Portfolio Companies,
                   which includes the Dura Debtors, was required to continue, and denied Ms. Tilton’s
                   request to stay that ruling while she appealed it. Ms. Tilton is now before the United
                   States District Court for the District of Delaware seeking to overturn Judge Owen’s
                   ruling that her obligation to jointly monetize, among other entities, the Dura
                   Debtors, is continuing and has requested that the District Court stay Judge Owens’
                   ruling. But no stay of Judge Owens’ order is in effect.

                  Nonetheless, Ms. Tilton orchestrated to put the Dura Debtors, which Ms. Tilton has
                   referred to as a “Crown Jewel” Portfolio Company, into bankruptcy with the goal
                   of providing DIP financing and an expedited 363 credit bid sale to herself. She did
                   this without the input of the Zohar Debtors’ Independent Director and CRO –
                   ignoring the joint nature of the Monetization Process affirmed by the Delaware
                   Bankruptcy Court just days ago and seeking to short circuit Judge Owens’
                   September 27 ruling (which remains unstayed and in effect) and the appeal now
                   pending before the Delaware District Court – and outside of the Delaware
                   Bankruptcy Court which previously ordered the Monetization Process for the Dura
                   Debtors.3

       PLEASE TAKE FURTHER NOTICE that, in light of the foregoing, the Zohar Debtors
have filed the attached motion with the Delaware Bankruptcy Court seeking an immediate
determination of the proper venue of the Dura Debtors’ chapter 11 cases under Rule 1014 of the
Federal Rules of Bankruptcy Procedure.

       PLEASE TAKE FURTHER NOTICE that the Zohar Debtors are also filing a motion
with the Delaware Bankruptcy Court requesting that, notwithstanding the pendency of the 1014
Motion, the Tennessee Bankruptcy Court be permitted to entertain first day relief in the Dura
Debtors’ chapter 11 cases to the extent necessary to avoid immediate and irreparable harm to the
Dura Debtors.




3
 The Zohar Debtors reserve all rights and remedies arising out of actions taken by Ms. Tilton and her affiliated entities
with respect to the commencement of these chapter 11 cases.

4829-8374-6474.3
                                                           2

Case 3:19-bk-06741            Doc 16       Filed 10/17/19 Entered 10/17/19 11:55:15                        Desc Main
                                           Document     Page 2 of 4
Dated: October 17, 2019                    WALLER LANSDEN DORTCH & DAVIS, LLP

                                           /s/ John C. Tishler
                                           John C. Tishler (TN 13441)
                                           Katie G. Stenberg (TN 022301)
                                           Tyler N. Layne (TN 033401)
                                           511 Union Street, Suite 2700
                                           Nashville, TN 37219
                                           Telephone: (615) 244-6380
                                           Facsimile: (615) 244-6804
                                           Email: John.Tishler@wallerlaw.com
                                                   Katie.Stenberg@wallerlaw.com
                                                   Tyler.Layne@wallerlaw.com

                                           -and-

                                           YOUNG CONAWAY STARGATT & TAYLOR,
                                           LLP

                                           Robert S. Brady (Pro Hac Vice Pending)
                                           Joseph M. Barry (Pro Hac Vice Pending)
                                           Rodney Square, 1000 North King Street
                                           Wilmington, DE 19801
                                           Telephone: (302) 576-2604
                                           Facsimile: (302) 576-3748
                                           Email: RBrady@ycst.com
                                                  JBarry@ycst.com

                                           Attorneys for the Zohar Debtors




4829-8374-6474.3
                                              3

Case 3:19-bk-06741        Doc 16   Filed 10/17/19 Entered 10/17/19 11:55:15         Desc Main
                                   Document     Page 3 of 4
                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed and served via the Court’s

CM/ECF filing and noticing system this 17th day of October, 2019, to all parties registered to

receive electronic notices in this case.

                                              /s/ John C. Tishler
                                              John C. Tishler




4829-8374-6474.3
                                                 4

Case 3:19-bk-06741        Doc 16     Filed 10/17/19 Entered 10/17/19 11:55:15           Desc Main
                                     Document     Page 4 of 4
